Title: To Thomas Jefferson from Newbury Township Inhabitants, [before 2 May 1801]
From: Newbury Township Inhabitants
To: Jefferson, Thomas


               
                  [before 2 May 1801]
               
               Address of a meeting of near two hundred of the inhabitants of Newbury Township in York County Pennsylvania—To Thomas Jefferson, President of the United States,
               
               Called upon by the United States to perform the most important of her tasks, we flatter ourselves that Assurances of the sincere attachment and steady support of any description of her citizens will not be unacceptable.
               Influenced by this impression and highly gratified with the sentiments you have anounced as the governing principles of your administration we feel it our pleasure And conceive it our duty to tender you our most zealous and affectionate support.
               May that Spirit of benevolent toleration which so conspicuously distinguish you amidst the conflicting elements of party spread like oil on the troubled Ocean untill all is soothed into Order & peace.
               Signed in and by order of the Meeting
               
                  By   Henry Krieger
                  
                     James Todd
                  
                  
                     Jesse Glancy
                  
                  
                     Eli Lewis
                  
                  
                     R. Hamersly Jr.
                  
               
            